DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 27, 2022 has been entered. Claims 1-10 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objections and 103 rejections previously set forth in the Non-Final Office Action mailed 3/25/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B).  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities including fundamental economic principles or practices.
Under the Step 1, Claims 1-8 are drawn to a method which is within the four statutory categories (i.e., a process). Claim 9 is drawn to a device which is within the four statutory categories (i.e. a machine). Claim 10 is drawn to a non-transitory computer-readable medium which is within the four statutory categories (i.e., a manufacture).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-10 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1 and 9-10:
Claims 1 and 9-10 are drawn to an abstract idea without significantly more. The claims recite obtaining an identifier of a current bankcard used to make a purchase of an article or a service by using a payment terminal at a time of execution of a payment transaction, obtaining at least one piece of data representative of at least one communications terminal identifier from at least one communication terminal located in proximity to said payment terminal, computing score of correspondence between said bankcard identifier and said at least one piece of data representative of a communications terminal identifier, and storing the score of correspondence in at least one non-transitory computer-readable medium for future use in a payment transaction. 
Under the Step 2A Prong One, the limitations of obtaining an identifier of a current bankcard used to make a purchase of an article or a service at a time of execution of a payment transaction, obtaining at least one piece of data representative of at least one communications terminal identifier, computing score of correspondence between said bankcard identifier and said at least one piece of data representative of a communications terminal identifier, and storing the score of correspondence for future use in a payment transaction, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and the limitations of computing score of correspondence between said bankcard identifier and said at least one piece of data representative of a communications terminal identifier, as stated, are processes that, under its broadest reasonable interpretation, cover Mathematical Concepts such as mathematical relationships, mathematical formulas or equations, or mathematical calculations. For example, but for the “payment terminal”, “communication terminal”, “non-transitory computer-readable medium”, and “processor”,  language, “obtaining an identifier of a current bankcard”, “obtaining data representative of a communications terminal identifier”, “computing score of correspondence”, and “storing the score of correspondence” in the context of this claim encompass the human activity or mathematical concepts. The series of steps including obtaining an identifier of a current bankcard, obtaining data representative of a communications terminal identifier, computing, and storing belong to a typical sales activities or behaviors, because information such as bankcard identifier and communications terminal identifier is processed for payment transactions. Also, the step including computing further belongs to typical mathematical calculations, because the correspondence is based on comparing, counting, and calculating, which are all mathematical processes.
Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – payment terminal, communication terminal, non-transitory computer-readable medium, and processor. The payment terminal, communication terminal, non-transitory computer-readable medium, and processor are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The identifiers of the bankcard and the communication terminal are obtained by using the payment terminal at the time of a payment transaction or using location and proximity between the terminals without any technical details and processed for a score, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations. Since the steps as well as the technical terms are recited in a high-level of generality, the scope of right of the process is not different from that of the conventional processes, indicating that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h). Also, the series of steps may be performed manually. Accordingly, these additional elements, individually or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-8:
Dependent claims 2-8 include additional limitations, for example, sending an inquiry request addressed to a plurality of communications devices by using a wireless communications interface, receiving at least one response corresponding to the inquiry request from at least one communications device, a signal power value of the response, anonymizing said communications terminal identifier, delivering said piece of data representative of the communications terminal identifier, updating a state of correspondence in which occurrences of data representative of communications terminal identifiers are counted and recorded, searching within a data structure for a record corresponding to the current terminal identifier, updating said record, incrementing a total number (AC) of transactions during which said current identifier has been obtained, adding or modifying of a sub-record corresponding to a total number (AB) of transactions during which said current terminal identifier has been obtained for said current bankcard identifier, updating the score of correspondence by computing the ratio AB/AC, and a power value of reception of a response to an inquiry request, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); or Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)).
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-8 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2017/0070527 A1; hereinafter Bailey) in view of Carter et al. (US 8028896 B2; hereinafter Carter).
With respect to claims 1 and 9-10:
	Bailey teaches 
A method for determining an association between a bankcard identifier and at least one mobile communications terminal identifier, the method being implemented by an electronic device and comprising: (See at least Bailey: Abstract; [0005], [0127], [0135], [0147] & [0153])
An electronic device for determining an association between a bankcard identifier and at least one mobile communications terminal identifier, wherein the electronic device comprises: (See at least Bailey: Abstract; [0005], [0127], [0135], [0147] & [0153])
at least one processor; and (See at least Bailey: [0009]-[0010])
at least one non-transitory computer-readable medium comprising instructions stored thereon which when executed by the at least one processor configure the electronic device to: (See at least Bailey: [0009]-[0010])
A non-transitory computer readable medium comprising a computer program product stored thereon which comprises program code instructions for executing a method for determining an association between a bankcard identifier and at least one mobile communications terminal identifier, when the instructions are executed by a processor of an electronic device, wherein the instructions configure the electronic device to: (See at least Bailey: Abstract; [0005], [0009]-[0010], [0127], [0135], [0147] & [0153])
obtaining an identifier of a current bankcard used to make a purchase of an article or a service by using a payment terminal, said obtaining being implemented at a time of execution of a payment transaction for the purchase made by using said current bankcard; (By disclosing, the user is seen with a credit card number in a digital interaction. See at least Bailey: [0289]-[0290], [0135], [0147] & [0077])
obtaining at least one piece of data representative of at least one communications terminal identifier, the at least one piece of data representative of at least one communications terminal identifier being obtained from at least one communication terminal located in proximity to said payment terminal; (By disclosing, the user is seen with a device identifier in a digital interaction. See at least Bailey: [0289]-[0290], [0135], [0153], [0048]-[0049] & [0077])
computing score of correspondence between said bankcard identifier and said at least one piece of data representative of a communications terminal identifier; and (As stated above, and by further disclosing, generating an association score indicative of how closely the plurality of first-degree anchors are associated, based at least in part on how closely the first-degree anchor values X and Y are associated. See at least Bailey: [0005], [0053] & [0127])
storing the score of correspondence between said bankcard identifier and said at least one piece of data representative of a communications terminal identifier in at least one non-transitory computer-readable medium for future use in a payment transaction between the payment terminal and a communication terminal belonging to the at least one communication terminal located in proximity to said payment terminal. (By disclosing, measurements taken from a past digital interaction may be stored in association with one or more anchor values observed from the past digital interaction for future use. See at least Bailey: [0078] & [0290])
However, Bailey does not teach explicitly ...obtaining an identifier of a current bankcard used to make a purchase of an article or a service by using a payment terminal, said obtaining being implemented at a time of execution of a payment transaction for the purchase made by using said current bankcard, and ...obtaining at least one piece of data representative of at least one communications terminal identifier, the at least one piece of data representative of at least one communications terminal identifier being obtained from at least one communication terminal located in proximity to said payment terminal.
Carter, directed to authentication methods for use in financial transactions and information banking and thus in the same field of endeavor, teaches 
…obtaining an identifier of a current bankcard used to make a purchase of an article or a service by using a payment terminal, said obtaining being implemented at a time of execution of a payment transaction for the purchase made by using said current bankcard; (By disclosing, personal information, such as purchase or transaction history information, may be automatically collected by a financial institution in connection with uses of an account by the person, such as when a credit or debit account is used to make purchases or other monetary transfers. See at least Carter: 16/7-20)
obtaining at least one piece of data representative of at least one communications terminal identifier, the at least one piece of data representative of at least one communications terminal identifier being obtained from at least one communication terminal located in proximity to said payment terminal; (As stated above, and by further disclosing, information related to the person is automatically or passively collected by one or more electronic devices, such as the device 101, and other electronic devices 136, such as retail sale equipment (payment terminal), Bluetooth sensors, and RFID sensors. This information can be collected at times and in manners as described elsewhere herein, for example, various methods for collecting proximity and dwell data, purchase history, and other types of information. The information includes device-to-card associations (including device identifier). See at least Carter: 16/20-36)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for matching and scoring sameness teachings of Bailey to incorporate the authentication methods for use in financial transactions and information banking teachings of Carter for the benefit of conducting a plurality of financial transactions related to the person using the mobile device and the payment card. (See at least Carter: 2/18-40)
With respect to claim 2:
	Bailey and Carter teach the method according to claim 1, as stated above.
Carter further teaches 
wherein the obtaining the at least one piece of data representative of at least one communications terminal identifier is concomitant with the time of execution of the payment transaction made by using of said bankcard. (By disclosing, information may be automatically collected upon purchases or other transactions (concomitant) performed using the device 101 described above, including in device-to-card associations. See at least Carter: 16/20-23)
With respect to claim 6:
	Bailey and Carter teach the method according to claim 1, as stated above.
	Bailey further teaches 
wherein the computing the score of correspondence comprises updating a state of correspondence in which occurrences of data representative of communications terminal identifiers are counted and recorded. (By disclosing, the security system may monitor digital interactions for multiple large organizations, and may continuously update representations of expected patterns based on the incoming digital interactions. See at least Bailey: [0059])
With respect to claim 7:
	Bailey and Carter teach the method according to claim 1, wherein the computing the score of correspondence comprises, for a piece of data representative of a communications terminal identifier called a current terminal identifier:, as stated above.
	Bailey further teaches 
searching, within a data structure, for a record corresponding to the current terminal identifier, called a current record; and  
in response to said current identifier being found in the data structure, updating said record, comprising: (By disclosing, at act 920, the security system may determine whether the anchor value X has already been stored (searching) in connection with the relevant context. See at least Bailey: [0215])
incrementing a total number (AC) of transactions during which said current identifier has been obtained; (By disclosing, providing a profile of an anchor value, comprising acts of: detecting a plurality of digital interactions at different points in time; for each digital interaction of the plurality of digital interactions: identifying from the digital interaction an anchor value X of an anchor type T; and updating a profile of the anchor value X, wherein: the profile of the anchor value X comprises a plurality of counters C[i,j] (i=0, . . . , M-1; j=0, . . . , N.sub.i-1); for each i=0, . . . , M-1 and j=0, . . . , N.sub.i-1, the counter C[i,j] indicates a number of times an event E is observed during a time interval I.sub.i,j; and updating the profile of the anchor value X comprises: analyzing the digital interaction to determine if the event Z is observed in connection with the digital interaction; and in response to determining that the event Z is observed in connection with the digital interaction, incrementing the counter C[i,0] for each i=0, . . . , M-1. The current identifier may be an anchor value. See at least Bailey: Abstract; paragraph(s) [0006], [0124], [0127] & [0216])
adding or modifying a sub-record corresponding to a total number (AB) of transactions during which said current terminal identifier has been obtained for said current bankcard identifier; and (As stated above and by further disclosing, there may be a separate counter for each of the pairs <network address 130A, device identifier 135A>, <network address 130A, device identifier 135B>, . . . , <network address 130B, device identifier 135A>, <network address 130B, device identifier 135B>, . . . , <network address 130C, device identifier 135A>, <network address 130C, device identifier 135B>, . . . , etc. In this manner, a three-way association score may be determined using any suitable approach for determining a two-way association score. A separate counter may be provided for the total number (AB), relating the terminal identifier and the bankcard identifier. See at least Bailey: paragraph(s) [0127])
updating the score of correspondence of the current bankcard identifier with the current terminal identifier by computing the ratio AB/AC. (As stated above and by further disclosing, the security system may assign a score to the second-degree network address 130A based on a ratio between the counter 410A and a highest counter among the counters 410A, 410B, 410C, etc. Similarly, the score may be updated by computing the ratio of counter values for the terminal identifier and the bankcard identifier. See at least Bailey: paragraph(s) [0124])
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Carter, as applied to claim 1, and in further view of Matalon (WO 2005073934 A1; already of record in IDS; hereinafter Matalon).
With respect to claim 3:
	Bailey and Carter teach the method according to claim 1, the obtaining at least one piece of data representative of at least one communications terminal identifier comprises:, as stated above.
	However, Bailey and Carter does not teach sending an inquiry request addressed to a plurality of communications devices, by using a wireless communications interface; and receiving at least one response corresponding to the inquiry request, coming from at least one communications device corresponding to said request, said response comprising a communications terminal identifier.
	Matalon, directed to method and system for authenticating credit transactions and thus in the same field of endeavor, further teaches 
sending an inquiry request addressed to a plurality of communications devices, by using a wireless communications interface; and (By disclosing, the PU is capable of transmitting the identifying information upon receipt of a signal (inquiry request) demanding said information. See at least Matalon: page 7, 3rd paragraph(s))
receiving at least one response corresponding to the inquiry request, coming from at least one communications device corresponding to said request, said response comprising a communications terminal identifier. (As stated above, see at least Matalon: page 7, 3rd paragraph(s))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bailey and Carter to incorporate the method and system for authenticating credit transactions teachings of Matalon for the benefit of authentication of credit-card payments. (See at least Matalon: page 1, 1st paragraph(s))
With respect to claim 5:
	Bailey, Carter, and Matalon teach the method according to claim 3, as stated above.
	Matalon, in the same field of endeavor, further teaches wherein obtaining at least one piece of data representative of at least one communications terminal identifier furthermore comprises anonymizing said communications terminal identifier, delivering said piece of data representative of the communications terminal identifier. (By disclosing, the PTS information can be delivered from the Acquirer 15 to the PUD 25 via the POS 18 in a concealed (encrypted) form to prevent exposure to eavesdropping attempts. See at least Matalon: page 11, 2nd & 3rd paragraph(s))
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Carter and in further view of Matalon, as applied to claim 3, and in still further view of Tenant de la Tour et al. (US 20160219411 A1; hereinafter Tenant).
With respect to claim 4:
	Bailey, Carter, and Matalon teach the method according to claim 3, as stated above.
	However, Bailey, Carter, and Matalon do not teach wherein said at least one response furthermore comprises a signal power value.
	Tenant, directed to mobile device detection and tracking and thus in the same field of endeavor, teaches 
wherein said at least one response furthermore comprises a signal power value. (By disclosing, the sensors can acquire a media access control (MAC address), signal strength, timestamp of probes received, and so on from the mobile device. See at least Tenant: [0032] & [0047])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bailey, Carter, and Matalon to incorporate the mobile device detection and tracking teachings of Tenant for the benefit of detecting and tracking mobile devices for transactions. (See at least Tenant: [0046])
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Carter, as applied to claim 7, and in further view of Dorsey et al. (US 10614445 B1; hereinafter Dorsey).
With respect to claim 8:
	Bailey and Carter teach the method according to claim 7, as stated above.
	However, Bailey and Carter do not teach ...a power value of reception of a response to an inquiry request.
	Dorsey, directed to Proximity-based payments and thus in the same field of endeavor, teaches wherein the addition or the modification of the sub-record corresponding to the total number (AB) of transactions furthermore comprises a power value of reception of a response to an inquiry request, the request being transmitted by using a wireless communications interface. (By disclosing, the mobile device 102 can conduct proximity-based payments with the mobile device 112 by first detecting (410) that the mobile device 112 is within the wireless network, such as within range of a BLE network. More specifically, the mobile device 112 can sense the BLE devices (e.g., the device 112) that are nearby using BLE proximity sensing, e.g., estimating physical proximity using the radio receiver's received signal strength indication (RSSI) value. See at least Dorsey: 7/49-8/9; Figs. 1-3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bailey and Carter to incorporate the proximity-based payments teachings of Dorsey for the benefit of facilitating customers' mobile devices to conduct proximity-based payments to reduce the friction of conducting payments. (See at least Dorsey: Abstract)

Response to Arguments
Applicant's arguments with respect to the 101 rejections filed June 27, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the steps for obtaining, i.e. obtaining an identifier (such as a MAC address) and obtaining an identifier of a current bankcard (such as relative to a primary account number (PAN)) associated with said current bankcard output, by nature, computer objects (here, pieces of data that are involved during the step for computing), which are not used by individuals during a commercial interaction, it is noted that “an identifier of a current bankcard” and “at least one piece of data representative of at least one communications terminal identifier” as recited in the claims surely can be obtained manually, technically possible. In response to applicant’s further arguments that elements of a commercial or legal transaction are not recited in the claim, it is noted that still the claims is directed to a payment transaction, at least partially. Also, the claims do not amount to significantly more than the abstract idea, because the steps are recited without technical details integrating the abstract idea into a practical application.   
Applicant’s arguments with respect to the 103 rejections of claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                                               

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685